Citation Nr: 1444417	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-05 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran also testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In August 2013 the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (USCAVC/Court).  In a December 2013 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded because the Board did not provide an adequate analysis as to whether the Veteran's PTSD symptoms demonstrated functional impairment that more nearly approximated the criteria for the next higher rating.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, a video conference hearing was held before a VLJ in April 2012, and a transcript of the hearing testimony is in the claims file.  The Veteran was notified that the VLJ who conducted the hearing had retired from the Board.  In September 2014, he requested, through his representative, an additional videoconference hearing.  The Board finds that he is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Sioux Falls, South Dakota, RO at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of the letter to the Veteran in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

